MEMORANDUM **
Jason F. Wilson appeals his 151-month sentence imposed following a guilty-plea conviction to conspiracy to possess with intent to distribute a controlled substance in violation of 21 U.S.C. § 846. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Because Wilson was sentenced under the then-mandatory Sentencing Guidelines, and we cannot reliably determine from the record whether the sentence imposed would have been materially different had the district court known that the Guidelines were advisory, we remand to the sentencing court for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). See United States v. Moreno-Hernandez, 419 F.3d 906, 916 (9th Cir.2005).
We decline to consider the arguments Wilson raised for the first time in his reply brief. See United States v. Wright, 215 F.3d 1020, 1030 n. 3 (9th Cir.2000).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.